Citation Nr: 1216500	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-33 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from October 1950 to May 1954.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  At that time, it was determined that new and material evidence had not been received to reopen the claims.  

In a November 2009 Board decision, it was determined that new and material evidence had been received and the claims were reopened and remanded for additional evidentiary development.  The claims of entitlement to service connection for a low back disorder and for a right shoulder disorder have now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  Degenerative spondylolisthesis of the L5-S1 segment of the lumbar spine was not shown during service and/or within the initial post-service year and the competent evidence establishes that a current chronic lumbar spine disorder, to include degenerative changes, is not etiologically related to in-service disease or injury or otherwise related to active service.

2.  There is competent medical evidence relating right shoulder degenerative joint disease (DJD) to in-service injury.



CONCLUSIONS OF LAW

1.  A chronic lumbar spine disorder, degenerative spondylolisthesis at L5-S1, was not incurred or aggravated in active service, and degenerative changes/arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that DJD of the right shoulder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  

In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Considering the claim of entitlement to service connection for a right shoulder disorder in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

As to the claim of entitlement to service connection for a lumbar spine disorder, first, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, correspondence to the Veteran from the RO in September 2007 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess, supra.  In the present appeal, the Veteran was provided with notice of this information in letters dated in the September 2007 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and others.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as degenerative changes/arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

The service treatment records (STRs) reflect that the Veteran had an in-service slip-and-fall accident in February 1952, wherein he slipped on a rain-soaked ladder and fell approximately ten feet, fracturing his right radius (forearm) and sustaining multiple abrasions to both legs and a contusion of the hip; a follow-up visit two months later (in April 1952), wherein the examiner noted that the Veteran had fallen about fourteen feet, and in so doing had broken his right arm and bruised his right hip and right shoulder; a May 1954 diagnosis of arthritis, due to direct trauma, in the right wrist and elbow (approximately eighteen days before his service discharge); a comment by the examiner (in May 1954) that there were "no other disabilities to be reported at th[at] time."  

In June 1954, the first month following separation from service, the Veteran underwent a private medical examination wherein he reported that during service he had fallen from a boat davit, fracturing his right arm, and that he had experienced pain in his back and shoulders since the fall.  

Two months later, in August 1954, the Veteran underwent a VA physical examination wherein he reported that his back and shoulder ached, especially in very damp weather.  He felt pain in both shoulders, the low back (felt like the muscles were tight), and in the thoracic spine, especially between the shoulder blades.  He stated that the pain in his low back, thoracic spine, and both shoulders had come on gradually, approximately two years after his slip-and-fall, and with no major trauma at the onset of pain.  On examination, there was no heat, redness, or swelling of any joint.  He was able to come within about two inches of touching the floor on forward flexion of spine.  

The Veteran was hospitalized at a VA facility from September 17, 1954, through October 21, 1954, for multiple joint pain and anxiety.  It was noted on the hospital summary that X-rays of the thoracic and lumbar spine and shoulders revealed no abnormalities.  

In October 1966, the Veteran presented at a VA examination, complaining of back pain in his fifth vertebra.  X-ray findings showed a "suggestion" of spondylolysis on the left side at L5 without evidence of slipping.  

Upon VA joints examination in September 1994, it was noted that the Veteran had a healed fracture of the proximal end of the right radius.  He reported residual pain, especially when lifting/carrying with that extremity.  (It is noted that service connection is in effect for healed fracture, proximal end right radius with DJD, rated at 10 percent disabling and for a healed fracture, right navicular, mild DJD, also rated as 10 percent disabling.)  X-rays of the right shoulder showed minimal degenerative changes.  

VA right shoulder X-rays in May 1996 were interpreted as normal.  Additional VA examinations, to include in 1997, show that the Veteran continued to report right shoulder pain.  VA X-ray in April 1997 showed degenerative arthritis and possible rotator cuff tear.  

Private and VA records reflect that the Veteran complained of arthritic joint pain in various joints, to include the shoulders and low back, in the years 1998 through 2008.  Computerized tomography (CT) scan of the right shoulder in July 2007 resulted in an impression of superior subluxation of the humeral head almost contacting the acromion.  These findings were consistent with a tear of the supraspinatus tendon and superior subluxation of the humeral head.  

In November 2007, he was diagnosed with grade one or grade two anterior spondylolisthesis of L5 on S1.

In a statement received in December 2007, a fellow serviceman recalled that he witnessed the in-service fall wherein the Veteran injured numerous joints, to include the shoulder.  

In January 2008, the Veteran was seen for lumbar stenosis and for shoulder pain by a private physician.  

When examined by VA in February 2010, the Veteran related that he had suffered from a fall during service.  He fell about 10 feet onto a steel deck aboard ship and fractured his right arm and injured his lower back and right shoulder.  His low back and shoulder improved and after service, he worked off shore in the oil fields until the 1990s when he had heart surgery.  He did not drive and used a cane for walking.  He could lift objects that weighed about 5 pounds.  He reported symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and moderate pain located at the low back.  This pain was dull and constant and lasted for hours on a daily basis.  He reported radiation of pain from the left leg to the knee which tingled and burned.  He reported no flare-ups of spinal conditions and no incapacitating episodes of spine disease.  

Examination of the spine showed that the Veteran's posture was stooped with head position normal and symmetry in appearance.  His gait was antalgic.  There was kyphosis and lumbar flattening.  There was no thoracolumbar spine ankylosis.  There was spasm, atrophy, guarding, pain with motion and tenderness, and weakness, all on the left.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was significant limitation of range of motion (ROM) of the thoracolumbar spine.  The diagnosis was chronic strain of the lumbar spine and degenerative disc disease (DDD) and DJD at L5-S1.  

The examiner was asked to provide an opinion as to whether current lumbar spine disabilities were related to the Veteran military service, to include the 1952 injury.  The examiner reviewed the record and reported that it was her opinion that the current lumbar spine disabilities were not related to the inservice injury.  For rationale, she noted that the onset of low back pain was about two years after discharge and X-rays were normal.  She opined that his low back complaints were a result of progressive aging.  She also noted that he worked in the old fields for many years after discharge from service, having to stop due to a cardiac problem.  

As to the right shoulder, the Veteran reported moderate flare-ups which might last hours precipitated with prolong use and better with rest.  Examination showed tenderness, weakness, and guarding of movement.  There was significant impairment in ROM of the shoulder.  There was objective evidence of pain with active motion and on repetition.  The examiner was asked to provide an opinion as to whether current right shoulder conditions were related to service.  In addition to her examination, she noted that she reviewed the claims file.  It was her opinion that right shoulder strain and DJD were not caused by or a result of the active duty injury.  For rationale, she pointed out he fractured his right arm in the injury, but that right shoulder X-rays were negative until time progressed and he had an increase in symptoms.  The examiner further stated that the shoulder deterioration was as a result of aging and not due to the fall in 1952.  
The Board obtained additional medical expert opinion regarding the etiology of the Veteran's low back and right shoulder conditions.  In an October 2010 opinion, the specialist noted that the current low back diagnosis was degenerative spondylolisthesis in the lumbar spine at L5-S1.  It was his opinion that it was highly unlikely that the inservice fall resulted in these conditions.  For rationale, he noted that there was no report of injury to the back at the time of the fall.  Further, there was no indication that the Veteran complained of radicular or neurological pain involving either leg.  Later in life, he began complaining of back pain, but his complaints were intermittent and not his primary complaint.  Throughout medical evaluations in 1996 and 1997, for example, his lumbar spine pathology was not listed as complaint or on his list of diagnoses.  

Further, the examiner noted, throughout normal life, lumbar spondylosis began as a normal process from about the third decade and continued throughout life.  As lumbar discs degenerate, as part of this normal process, they desiccate, lose height, and develop altered mechanics.  As the process proceeded, discs could either collapse or become slightly unstable and "slip" forward.  As they slipped forward, they were restrained by the posterior facet joints.  This put increased stress on these joints resulting in the formation of bone spurs.  Spondylolisthesis could also occur in the setting of trauma.  This occurred when the connection between the posterior facet joints and the anterior vertebral body fractures.  These "pars" fractures led to segmental instability.  

The specialist noted that in adults over 18, it was almost unheard of for these fractures to heal spontaneously.  The Veteran's lumbar spine imaging over the last couple of decades (by report only) indicated that there were no identifiable "pars" fractures - indicating a purely degenerative process.  In summary, the examiner stated that the Veteran was suffering from degenerative spondylolisthesis of the L5-S1 segment which was a degenerative process that was an unfortunate byproduct of the aging spine.  

In a June 2011 addendum report, the specialist who provided the October 2010 report regarding the Veteran's low back disorder (as summarized above) indicated that his opinion remained the same as to the etiology of the Veteran's low back condition.  

Private records include records dated in 2011.  A private examiner noted that the Veteran reported lower back and right shoulder pain since discharge.  He had degenerative changes on the CT scan of the spine which, he noted, occurred with age.  The examiner noted that this did not explain the lower back and shoulder pain that the Veteran reported that he had had since discharge from service.  

As to the right shoulder, additional opinion was also obtained from an orthopedic medical expert.  The resulting report, dated in January 2012, reflects that it was the examiner's opinion that there was at least a 50 percent probability that the Veteran's current right shoulder condition was due to his inservice injuries.  Although there was apparently no X-ray of the shoulder at the time of the initial injury in 1952, the Veteran consistently continued to complain of shoulder pain in the years after the accident.  

The expert noted that in the years after service, DJD and superior migration of the humeral head were noted.  The X-ray pattern was consistent with a rotator cuff tear that might have occurred during the fall and increased in size and severity over time, eventually resulting in arthritis and loss of function of the right shoulder.  The expert further noted that doctors in the 1950s did not have the benefits of magnetic resonance imaging (MRI) to diagnose soft tissue injuries.  The CT pattern was not consistent with rheumatoid arthritis.  

Further, the expert opined that the right shoulder symptoms were not due to the aging process by pointing out that rotator cuff arthropathy is not a residual of such.  As the Veteran's medical record did not show another cause of his shoulder pathology, the expert opined that there was at least a 50 percent chance that the inservice fall injured the Veteran's rotator cuff and over time the tear enlarged, eventually leading to arthritis in the shoulder.  


Analysis

Low Back

The Veteran asserts that he has a lumbar spine disorder as a result of service.  Having considered the evidence, the Board finds service connection is not warranted.  

As noted above, the STRs reflect that the Veteran was injured in 1952 in a fall.  However, no low back condition was noted at that time, and even though he often reported back complaints in the years after service, no actual chronic back condition was medically diagnosed until many, many years after the Veteran's service discharge.  Moreover, his primary complaints in the years after service were related to other joints.  On many occasions, he did not even mention lower back problems.  

The record includes two reports (both dated in 2010) in which it was requested that the examiners provide an opinion as to the etiology of the Veteran's current low back pathology.  Their reports included review of the entire record, and both examiners opined that the record reflects that the Veteran's current lower back disorder was due to the aging process and unrelated to a fall incurred in service.  For rationale, the physicians explained that the current low back disorder was not medically diagnosed until many years had passed following the Veteran's service discharge, and that radiologic examinations during service and in the years after service disclose only degenerative lumbar disorders, not a disorder which is a residual of trauma such as that noted in service.  

VA examinations conducted in connection with this claim reflect that the Veteran worked more than 20 years in oil fields and off-shore oil rigs, until he underwent open heart surgery.  Moreover, one physician noted that over the last couple of decades, lumbar spine imaging indicated that there were no identifiable "pars" fractures.  The examiner opined that such evidence indicated a purely degenerative process.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  The Board finds that the credibility of the Veteran's assertions of chronic back pain since 1954 is contradicted by the objective evidence as to the Veteran's employment.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board finds that the Veteran's statements that he had back pain after he suffered a fall in service are credible, as the service treatment records confirm the fall and confirm that the Veteran had definite injuries to the right wrist and right arm during service.  His complaints of low back pain associated with that injury are also credible.  The Veteran's contentions that he experienced low back pain over the years since service is also credible, especially in light of the evidence that he performed manual labor and heavy manual labor, including work in the oil fields.  However, as the cause of back pain is generally not observable, the Veteran's contention that his back pain throughout the years following his service discharge was due to the in-service fall is not competent evidence to establish such a link, where no chronic low back disorder was medically confirmed until after the Veteran's retirement from oil field work.  Savage v. Gober, 10 Vet. App. 488 (1997) (concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, but the lack of evidence of treatment may bear upon the credibility of the Veteran's current assertions of a continuity of symptomatology).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins (Barr, supra), the back disorder at issue in this claim is not a condition capable of lay observation or diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the negative STRs and post-service treatment records (indicating a disorder that began years after service).  The Board cannot ignore the significance of the fact that no chronic low back disorder was actually diagnosed medically until many, many years after service discharge.  

As noted above, when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  Here, the only evidence supporting the Veteran's claim that he sustained a low back injury in service which resulted in chronic back pain which is related to service are the Veteran's own statements, but the credibility of those statements is called into question by other evidence of record.  

The probative value of the Veteran's statements of continuity of back pain following the 1954 fall is outweighed by the negative radiologic examinations proximate to the fall, the lengthy period during which the Veteran sought treatment for neck pain but not low back pain, and the fact that the current lumbar disorder, spondylolisthesis of L5 on S1, was identified in November 2007.  The Board notes that more than 50 years elapsed between the Veteran's service discharge and the medical diagnosis of the current low back disorder.  

The Board acknowledges that the Veteran has provided lay statements that he had low back pain continuously, if intermittently, after service.  However, the credibility of the assertion of continuity of low back pain must be assessed in light of the clinical evidence.  The Board finds that it is not credible that the Veteran would have experienced ongoing low back pain from his service discharge in 1954 through the following 50 years, including evaluations and hospitalizations for cardiac disorders beginning in 1988 or earlier, without identification of a low back disorder, if such disorder were present.  The credibility of the current lay statements about continuity of low back pain following service discharge in 1954 is undermined by the fact that the Veteran did not obtain radiologic evaluation which disclosed the current low back disorder until 2007, when the Veteran, who was born in 1926, was more than 80 years old.  

To the extent that the Veteran's lay statements regarding continuity of low back pain are credible, those statements are outweighed by adverse medical opinions.  When the evidence against the claim is much greater in weight and probative value than the favorable evidence, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, supra.  The claim of entitlement to service connection for a low back disorder must be denied.

Right Shoulder

Based on the foregoing, the Board finds that service connection for right shoulder DJD is warranted.  In reaching this determination, the Board has considered the Veteran's contentions that he experienced right shoulder symptomatology since the in-service injury.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  

As already noted, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.  

The Board notes that the Veteran is competent to report his observations as to the nature and onset of his right shoulder symptomatology and his active duty experiences.  The Board finds his statements in this instance to be credible, as his STRs confirm that he was treated for a right elbow fracture while on active duty.  Moreover, he consistently complained of right shoulder pain in the years post service.  Thus, the Board finds the Veteran's statements as to his in-service trauma to be consistent with the circumstances of his service.  Accordingly, the Board finds that the lay statements of the Veteran describing the in-service onset and treatment for right shoulder symptomatology to be credible and supported by later diagnoses.  Id.  

In this case, the Board finds competent and credible the lay evidence as set forth above as to the Veteran's symptoms associated with his right shoulder disorder.  While there is a 2010 opinion that is not favorable to the Veteran's claim, another VA expert opinion from 2012 found that current right shoulder DJD was likely the result of the inservice injury.  For rationale, she noted that in the years after service, DJD and superior migration of the humeral head were noted.  The X-ray pattern was consistent with a rotator cuff tear that might have occurred during the fall and increased in size and severity over time, eventually resulting in arthritis and loss of function of the right shoulder.  She further noted that doctors in the 1950s did not have the benefits of magnetic resonance imaging (MRI) to diagnose soft tissue injuries.  The CT pattern was not consistent with rheumatoid arthritis.  Further, the expert opined that the right shoulder symptoms were not due to the aging process by pointing out that rotator cuff arthropathy is not typically a result of the aging process.  

This 2012 opinion is the most probative medical opinion of record, as it is definitive, accurately discusses the Veteran's military history and post-service treatment records, and includes the most detailed and reasoned opinion.  Accordingly, this opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In light of the foregoing and the Federal Circuit's decision in Davidson, supra, the Board finds that service connection for a right shoulder disorder is warranted.  Accordingly, the claim will be granted on the basis of the application of the benefit of the doubt in the Veteran's favor.  


ORDER

Service connection for degenerative spondylolisthesis at L5-S1 is denied.  

Service connection for right shoulder DJD is granted, subject to the laws and regulations governing monetary awards.  





____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


